HUTCHINSON, Justice,
concurring.
I concur in the result. I would quash the subpoenas, however, because Resolution 17 of 1985 (Printer’s Number 307) does not have a proper legislative purpose. As this Court has stated: “the justification for a legislative investigation, whether conducted by one or both of the houses of the General Assembly, is the ascertainment of facts and *250other relevant information to aid the members of the legislative bodies in formulating, drafting and enacting remedial or other beneficial laws.” McGinley v. Scott, 401 Pa. 310, 322, 164 A.2d 424, 430 (1960). In Commonwealth ex rel Carcaci v. Brandamore, 459 Pa. 48, 327 A.2d 1 (1974), this Court upheld a legislative investigation into law enforcement policies and procedures. The resolution at issue in Brandamore instructed the investigating committee to “report its findings together with its recommendations, for remedial legislation or other appropriate action at the earliest practicable date.” Id., 459 Pa, at 52 n. 2, 327 A.2d at 3 n. 2. And, in justifying the resolution in Brandamore, this Court noted that the resolution’s function was “to find facts and make recommendations to the legislature for remedial legislation.” Id., 459 Pa. at 54, 327 A.2d at 4.
In the present case, Resolution 17 of 1985 states:
A RESOLUTION
Appointing a select committee to investigate compliance with the Steel Products Procurement Act and other matters of State law relating to State construction projects.
WHEREAS, The act of March 3, 1978 (P.L.6, No. 3), known as the Steel Products Procurement Act, was enacted as an exercise of the police powers of the Commonwealth for the protection of the health, safety and general welfare of the people of this Commonwealth; and
WHEREAS, Numerous questions have arisen regarding compliance with the aforesaid act and the procedures used by public agencies to determine compliance with that act; and
WHEREAS, The House of Representatives is desirous of reviewing the procedures used by public agencies and other State construction projects to determine compliance with the aforesaid act and other State laws; and
WHEREAS, It is the desire of the House of Representatives to investigate compliance with the aforesaid act; therefore be it
*251RESOLVED, That the Speaker of the House of Representatives appoint a select committee to investigate compliance with the Steel Products Procurement Act, and other matters relating to compliance with State Law in the performance of State construction projects, five members to be from the majority party and four members to be from the minority party; and be it further
RESOLVED, That in carrying out its duties the select committee may exercise all powers permitted to be exercised by standing committees as provided for in the Rules of the House of Representatives; and be it further
RESOLVED, That the select committee is specifically authorized and empowered to conduct hearings at any place in the Commonwealth to investigate any matter provided for in this resolution. Such select committee is empowered to issue subpoenas under the hand and seal of the chairman thereof commanding any person to appear before it and answer questions touching matters properly being inquired into by the select committee and produce such books, papers, records, accounts, reports and documents as the select committee deems necessary. Each member of the select committee shall have power to administer oaths and affirmations to witnesses appearing before the select committee; and be it further
RESOLVED, That the committee is authorized to hire such staff and assistants as it deems necessary and the fees and expenses therefor and the fees and expenses incurred by the committee shall be paid from accounts under the control of the Chief Clerk, not to exceed $50,000; and be it further
RESOLVED, That the select committee make a report of its investigation to the House of Representatives by the end of the current session.
This resolution does not contain even a hint that the investigation seeks to determine whether and what new law is needed to correct abuses in state construction contracts. The function of this investigating committee is limited to checking compliance with existing law. That function is *252reserved to prosecutors, police and grand juries. This resolution is beyond any proper legislative purpose.
Therefore, I concur in the result reached in the opinion announcing the judgment of the Court.